IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-20210
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROBERTO MORENO-GALINDO,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-99-CR-577-ALL
                      --------------------
                         April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Roberto Moreno-Galindo appeals from his guilty-plea

conviction and sentence for illegal reentry by a previously

deported alien in violation of 8 U.S.C. § 1326.    Moreno-Galindo

argues that in view of Apprendi v. New Jersey, 120 S. Ct. 2348,

2362-63 (2000), his prior felony conviction was an element of the

offense under § 1326(b)(2), and not merely a sentence

enhancement.   He acknowledges that his argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 247 (1998), but

states that he is preserving it for possible Supreme Court review

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20210
                                 -2-

because the Supreme Court indicated in Apprendi that Almendarez-

Torres may have been wrongly decided.      Because the Supreme Court

has not overruled Almendarez-Torres, this court is compelled to

follow it.   See United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).

     Moreno-Galindo argues that the indictment failed to charge

an offense under 8 U.S.C. § 1326 because it did not allege any

general intent on the part of Moreno-Galindo.     This court’s

recent decision in United States v. Guzman-Ocampo, 236 F.3d 233,

236 (5th Cir. 2000), is dispositive.    The indictment alleged

every statutorily required element of 8 U.S.C. § 1326 and fairly

imported that Moreno-Galindo’s reentry was a voluntary act in

view of the allegations that he had been excluded, deported, and

removed, and that he was present in Houston, Texas, without

having obtained the consent of the Attorney General.     Moreno-

Galindo failed to challenge the indictment as to his

voluntariness.    Consequently, under Guzman-Ocampo, the indictment

was sufficient.

     Accordingly, the judgment of conviction is AFFIRMED.